NOS. 12-09-00340-CR
                                      12-09-00341-CR

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JUSTIN DWINN JOHNSON,                         §       APPEAL FROM THE 114TH
APPELLANT

V.                                            §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                      §       SMITH COUNTY, TEXAS

                              MEMORANDUM OPINION
                                     PER CURIAM
       Justin Dwinn Johnson appeals his convictions for aggravated robbery and engaging in
organized criminal activity. Appellant pleaded guilty to both offenses. The trial court assessed
punishment at thirty years of imprisonment in each case, the sentences to run concurrently.
Appellant’s counsel filed a motion to withdraw and a brief in support of that motion in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter, Appellant filed a pro
se brief. We dismiss Appellant’s appeals.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
is well acquainted with the facts in these cases and has diligently reviewed the appellate records.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the
cases, and further states that Appellant’s counsel is of the opinion that the records reflect no
reversible error and counsel is unable to raise any arguable issues for appeal.
         Appellant filed a pro se brief in which he raised issues concerning sufficiency of the
evidence, due process violations, double jeopardy, ineffective assistance of counsel, and the
validity of the deadly weapon finding. We have considered counsel’s brief and Appellant’s pro
se brief and conducted our own independent review of the records. We have found no reversible
error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the
appeals are wholly frivolous. Accordingly, his motion to withdraw is hereby granted, and we
dismiss these appeals. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this
court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest
of the filings in the case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.2.
Opinion delivered July 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2